Citation Nr: 1140343	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  05-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for pseudarthrosis of the lumbar spine at L4/L5.



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO that denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for pseudarthrosis of the lumbar spine at L4/L5.   

In November 2006, the Veteran offered testimony via a videoconference proceeding from the RO before one of the undersigned Acting Veterans Law Judges.  A transcript of that proceeding has been associated with his claim's file.

In a decision promulgated in August 2007, the Board denied the Veteran's claim.   

In December 2008, the United States Court of Appeals for Veterans Claims (Court) issued an Order that granted a Joint Motion, vacating the August 2007 decision and remanding the matter to the Board.

The Board remanded the claim to the RO in October 2009 in order to afford the Veteran, who had subsequently obtained new representation, another hearing.  

In March 2010, the Veteran testified at another videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding also has been associated with the claim's file.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In January 2003, the Veteran submitted a claim seeking compensation benefits under 38 U.S.C.A. § 1151 for an additional disability due to VA medical treatment.  

Specifically, the Veteran asserted that a lateral L4 to S1 back fusion with bone graft taken from the left iliac crest performed by VA in 1978 had caused additional disabilities, namely disc herniation above the level of fusion and pseudarthrosis.  The Veteran also asserted that he did not receive informed consent.  (See March 2010 hearing transcript, p. 3).

In a May 2010 statement, Dr. F. G. stated that he had reviewed the regulations, the consent form, and his April 2010 medical opinion letter.  

In opining as to whether the informed consent utilized preoperatively in 1978 met the standard of care proscribed in 38 C.F.R. § 3.361 and 38 U.S.C.A. § 17.32, he concluded that the Veteran's disc herniation and pseudarthrosis were reasonably foreseeable (i.e., known complications of a spinal fusion), but that the Veteran did not receive informed consent because there was no description of the risks or benefits associated with the spinal fusion.  

While Dr. F. G. referred to an April 7, 2010 medical statement that he had provided to the Veteran, this document is not found in the claims file.  

Informed consent requires a careful explanation by the practitioner who has primary responsibility for the patient or who will perform the particular procedure or treatment.  38 C.F.R. § 17.32(c) (2010).  

The practitioner must explain the nature of a proposed procedure or treatment, the expected benefits, reasonably foreseeable associated risks, complications or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).  

Informed consent must be appropriately documented, to include signature consent for all treatments or procedures that, among other things, require the use of sedation, anesthesia, or narcotic analgesia, or have a significant risk of complication or morbidity.  38 C.F.R. § 17.32(d) (2010).  

Minor deviations from these requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (2010).

Additionally, the claims file only contains the operative reports of the 1978 surgery at the VA hospital in Newington, Connecticut.  The RO should attempt to obtain any other medical records related to the 1978 operation that may be available.  

Further, the Veteran testified at the recent hearing that he had undergone a recent operation on his back at Maine Medical Center.  (See March 2010 hearing transcript, p. 8).   

Specifically, the Veteran underwent a decompressive laminectomy of the L3-4 with revision of the fusion, L4-5, with posterior spinal fusion, L3-4 to L4-5, with bone graft and instrumentation in September 2008.  (See Eastern Main Medical Center Records dated in September 2008).  

Although the claims file contains operative reports from Eastern Maine Medical Center; it is unclear whether the record is complete (i.e., claims file is devoid of some preoperative records and any postoperative records).  It was also noted that a medical clearance for surgery was requested from the Veteran's primary care provider at the VA medical clinic.  

Further, the Veteran now reports receiving treatment from his family doctor (Dr.N.) at the VA medical clinic, as indicated on page 11 of the March 2010 hearing transcript.  Further, he has received medical treatment at VA in Togus, Maine.

The Board also notes that the Veteran was hospitalized at Millinocket Regional Hospital following a motorcycle accident in 1996.  In a February 2002 magnetic resonance imaging (MRI), it was noted that the lumbar spine showed evidence of a large extruded disc fragment that appeared to originate at the L3-4 level and that the large extruded disc fragment was new in comparison with the previous study performed in June 2000 at an outside hospital.  Accordingly, any other outstanding clinical records should be obtained for review.

The record also reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, in part, due to his back condition, as indicated on page 8 of the March 2010 hearing transcript.  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claim can be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Further, the RO failed to issue a Supplemental Statement of the Case that cites and discusses the medical evidence submitted since July 2005.  As such, the Board must remand this matter so that the RO can consider that material in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all records of medical treatment rendered the Veteran for his back disability that are not currently associated with the claims file, as discussed hereinabove (i.e., VA hospital in Newington, Connecticut; VA medical center in Togus, Maine; VA medical clinic in Gretchen; VA medical clinic in Lincoln, Maine; Eastern Maine Medical Center; and Millinocket Regional Hospital).  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  The RO should take all indicated steps to contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA disability benefits and a copy of any determination awarding benefits.  If the records are not available, this should be noted in the claims folder.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed low back condition.  The claims folder should be made available to the examiner for review.  Any indicated diagnostic studies or testing should be performed. 

After examining the Veteran and reviewing the entire record he physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that his disc herniation above the levels of his fusion and pseudarthrosis were caused or aggravated by the 1978 spinal fusion.  

The opinion should also specifically address whether the Veteran has any post-operative residuals of the spinal fusion.  If the answer to either is "yes," the physician should also opine whether the proximate cause of such additional disability(ies) was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during the hospital/surgical treatment, or (b) an event not reasonably foreseeable.  

In reaching his/her opinion, the examiner should comment as to whether, in performing the 1978 spinal fusion, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  After completing the requested action, and any additional development deemed necessary, the RO should readjudicate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and any representative with a fully responsive SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________			___________________________
JOHN Z. JONES		MICHAEL MARTIN
Acting Veterans Law Judge,			     Acting Veterans Law Judge, 
Board of Veterans' Appeals 			     Board of Veterans' Appeals

__________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

